MARY G. IBA, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.  HARRY IBA, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Iba v. CommissionerDocket Nos. 32101, 32102.United States Board of Tax Appeals20 B.T.A. 222; 1930 BTA LEXIS 2180; July 11, 1930, Promulgated *2180  In the absence of evidence as to when, if at all, income-tax returns were filed by the taxpayers, the Board can not determine whether assessment and collection of the proposed deficiencies are barred by the statute of limitations.  J. B. Grice, Esq., for the petitioner.  J. E. Marshall, Esq., and C. A, Ray, Esq., for the respondent.  MCMAHON *222  MEMORANDUM OPINION.  MCMAHON: These are proceedings, duly consolidated for hearing and decision, for the redetermination of asserted deficiencies in income taxes for the years and in the amounts as follows: Docket No.YearDeficiencyMary G. Iba321011920$3,971.63Harry Iba3210219206,189.31Each petition contains the allegation that the respondent's determination of the deficiency was based upon the following errors: (1) Applying improper and inconsistent methods of accounting in respect of income and deductions, resulting in overstatement of income and the inclusion of income of other years than 1920.  (2) In declaring the deficiency and proposing assessment of the same after the expiration of the statutory limitations period.  At the hearing counsel*2181  for the petitioners specifically waived the first assignment of error in each petition, leaving only the assignment of error relating to the statute of limitations.  By amendments to his answer in each of Dockets Nos. 32101 and 32102 the respondent affirmatively alleged that the respondent and the petitioner, on December 11, 1925, and November 14, 1926, entered *223  into consents in writing extending the time for assessment of the taxes.  Each petitioner is an individual residing at 604 South David Street, Casper, Wyo.At the hearing the petitioners offered no proof, contending that the pleadings show that the statute of limitations has run with regard to the taxes in question.  The respondent thereupon submitted in evidence four instruments in writing purporting to be waivers of the statute of limitations.  One of these, dated, December 11, 1925, purports to extend the time prescribed by law for making any assessment of tax against Harry Iba for the year 1920, until December 31, 1926, and one dated November 14, 1926, purports to extend the time until December 31, 1927.  One of the instruments, dated December 11, 1925, purports to extend the time prescribed by law*2182  for making any assessment of tax against Mary G. Iba for the year 1920, until December 31, 1926, and one dated November 14, 1926, purports to extend the time until December 31, 1927.  The respondent, in his answer in each docket, denied the allegations of error.  There is no evidence in the record showing when the returns were filed by the petitioners, nor is there evidence that returns were filed.  In this situation we can not determine whether or not assessment of the tax in question is barred by the statute of limitations.  . Judgment will be entered for the respondent.